 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4367 
 
AN ACT 
To amend the Electronic Fund Transfer Act to limit the fee disclosure requirement for an automatic teller machine to the screen of that machine. 
 
 
1.Fee disclosure requirementSection 904(d)(3)(B) of the Consumer Credit Protection Act (15 U.S.C. 1693b(d)(3)(B)) (commonly known as the Electronic Fund Transfer Act) is amended— 
(1)by striking requirements. and all that follows through The notice required under clauses (i) and (ii) and inserting requirement.—The notice required under clauses (i) and (ii) after Notice; and  
(2)by striking , except that during the period beginning and all that follows and inserting a period.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
